          Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 1 of 7

LEVI&KORSINSKY LLP                                                              1101 30th Street NW, Suite 115
                                                                                Washington, DC 20007
                                                                                T: 202-524-4290
                                                                                F: 202-333-2121
                                                                                www.zlk.com
                                                                                Adam M. Apton
                                                                                aapton@zlk.com
                                           April 27, 2020

SUBMITTED VIA ECF
The Honorable Valerie E. Caproni
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Grablis v. OneCoin Ltd. et. al., Case No. 1:19-cv-4074

Dear Judge Caproni:

       We write on behalf of Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis
(together, “Plaintiffs”) in the above-captioned matter (the “Action”), as well as on behalf of
Defendants Konstantin Ignatov, Mark Scott, David Pike, and Nicole J. Huesmann in this action
(together, with Plaintiffs, the “Appearing Parties”). 1 On April 17, 2020, the Court ordered that by
April 27, 2020, the parties submit a joint letter proposing next steps in the litigation, including
whether they believe a telephonic conference with the Court, tentatively scheduled for May 1,
2020 at 11:00 a.m., should proceed (the “April 17 Order”). [ECF No. 97]. Additionally, the April
17 Order directed that “Defendants must state whether they object to lifting the stay in this case
and why.” Id.

        Plaintiffs’ Position: As Plaintiffs have previously expressed to the Court [ECF 92-94],
this case should now proceed; as all remaining Defendants have been served and, hence, the reason
for the entry of a stay of litigation in August 2019 has been resolved. In response, Mr. Scott --
who was convicted by a jury in November 2019 for crimes related to the same facts underlying
the instant action -- argues that the stay should remain imposed because “Mr. Scott is currently
moving for an acquittal or, in the alternative, a new trial in that proceeding” [ECF No. 96].
Plaintiffs continue to contend that the stay should be lifted immediately.

        First, the Court’s original imposition of the stay was not premised upon Mr. Scott’s then-
pending criminal trial. Rather, this case was stayed specifically “until all Defendants . . . have been
served.” See August 2019 Stay Order, at 1. [ECF No. 46]. Because the Court has already
recognized that “Lead Plaintiff has . . . served all remaining Defendants” [ECF No. 97], the original
basis for the entry of a stay no longer applies. Second, with his criminal conviction having been
entered several months ago, Mr. Scott’s purported justification for a stay has been rendered largely
moot.


1
 Plaintiffs submitted a Certificate of Service as to Defendants OneCoin Ltd. (“OneCoin”) and
Ruja Ignatova (“Ignatova”) on February 3, 2020. [ECF No. 88]. However, OneCoin and Ignatova
have yet to enter an appearance.
          Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 2 of 7

LEVI&KORSINSKY LLP
Page 2 of 7
April 27, 2020

        “The party seeking a stay ‘bears the burden of establishing its need.” Capak v. Epps, No.
18-CV-4325 (RA), 2018 U.S. Dist. LEXIS 215139, at *6–7 (S.D.N.Y. Dec. 21, 2018) (quoting
Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d Cir. 2012). Indeed, this Court
has previously held that it will not grant “a stay solely on ‘speculative and uncertain risks to
defendant’s interests’ where no showing of possible prejudice has been made.” Capak, 2018 U.S.
Dist. LEXIS 215139, at *11. Absent any showing that the ongoing proceedings in this civil trial
will in any way prejudice the appeal of Mr. Scott’s criminal conviction, a stay would be based on
pure speculation and should not be granted.

         Indeed, Mr. Scott’s entire argument in favor of maintaining the stay appears to be that
discovery in this instant matter might impinge upon his Fifth Amendment rights. See ECF No. 96
at 2. However, because Plaintiffs assert claims under the federal securities laws, this Action is
governed by the Private Securities Litigation Reform Act (the “PSLRA”), 15 U.S.C. § 77z-
1(a)(3)(B). The PSLRA imposes an automatic stay of all discovery “until after Plaintiffs prevail
at the motion to dismiss stage.” See In re Sportsline.com Secs. Litig., 366 F. Supp. 2d 1159, 1174
(S.D. Fla. 2004). The interests that courts consider in determining whether to stay civil litigation
related to criminal proceedings include the decision whether to assert the Fifth Amendment in the
civil proceeding (which will not arise until discovery is ongoing and testimony is elicited), the
ability of the prosecution to determine the defense strategy through the civil case, and the
possibility that the prosecution will obtain discovery beyond the limits of FED. R. CRIM. P. 16(b).”);
Adelphia Communs. Corp. v. Rigas (In re Adelphia Communs. Corp.), 293 B.R. 337, 353 (Bankr.
S.D.N.Y. 2003) (noting “upon the taking of the defendant’s deposition, a Fifth Amendment
privilege [may be] invoked”). Thus, Mr. Scott’s speculative Fifth Amendment concerns are not
implicated until the automatic discovery stay has been lifted. 2 See Fid. Funding of Calif., Inc. v.
Reinhold, 190 F.R.D. 45, 49 (E.D.N.Y. 1997) (“Many of the cases describing a defendant’s interest
in a stay of a parallel civil proceeding refer particularly to a stay of discovery in the civil
proceeding.”). If Mr. Scott wishes to raise such concerns once the automatic stay on discovery is
lifted, the Court could revisit the issue at that time. Indeed, it is possible that Mr. Scott’s criminal
proceedings will have concluded by that time.

        Furthermore, the potential for prejudice against Defendant Scott “‘is diminished where,
such as here, a private party, not the government, is the plaintiff in the civil action’” because “‘it
is less likely in such cases that the civil discovery process will be used as a cloak to conduct
criminal discovery.’” Bernard v. Lombardo, 2017 U.S. Dist. LEXIS 106985, at *11 (S.D.N.Y.
June 9, 2017) (quoting Citibank, N.A v. Hakim, 92 Civ. 6233, 1993 U.S. Dist. LEXIS 16299, at *7
(S.D.N.Y. Nov. 17, 1993)). Thus, the need for a stay even after discovery commences is highly
doubtful, particularly where, as here, the fact-finding portion of the criminal proceedings
(culminating in Defendant Scott’s conviction at trial) is already complete.

2
  The case law relied upon by Mr. Scott supports the premise that Fifth Amendment concerns are
not implicated at least until discovery commences. See United States v. Duchi, 944 F.2d 391, 394
(8th Cir. 1991) (citing “the Fifth Amendment right not to testify”) (emphasis added); United
States v. Kennedy, 372 F.3d 686, 691–692 (4th Cir. 2004) (citing risk of “post-conviction evidence”
being used against a defendant if his conviction were to be overturned) (emphasis added); see also
ECF No. 96 at 2.
         Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 3 of 7

LEVI&KORSINSKY LLP
Page 3 of 7
April 27, 2020


        In light of the above, the case should now freely proceed at least through the pleadings
stage. Accordingly, Plaintiffs believe that a teleconference with the Court on May 1, 2020 may
well be productive. At such a conference, Plaintiffs would contend that Defendants should respond
to Plaintiffs’ pending Complaint within four weeks (28 days) by filing either an Answer or a
motion to dismiss. In the event Defendants file a motion(s) to dismiss, Plaintiffs will request six
weeks (42 days) to oppose any such motions and that any replies and oral argument be scheduled
at the Court’s convenience.

       With regard to other pretrial proceedings, and in light of the PSLRA’s automatic stay of
discovery, Plaintiffs believe that initial disclosures under Rule 26(b) and a Rule 26(f) conference,
which contemplates a detailed discussion regarding discovery, are likely premature until any
motions to dismiss have been adjudicated. Similarly, because the Appearing Parties will not know
when discovery is free to commence until all motions to dismiss have been adjudicated, Plaintiffs
believe that a full pretrial scheduling conference and the entry of a full pretrial scheduling order
pursuant to Rule 16 is probably premature at this time as well.

        Defendants David Pike and Mark Scott’s Positions: Defendants David Pike and Mark
Scott object to the stay being lifted and request that it be continued pending a final resolution of
the criminal cases currently pending against each of them in this Court.

        Defendant Pike is named in a criminal information charging him with conspiracy to commit
bank fraud in violation of Title 18 U.S.C. §371. See United States v. David Pike, Case No. 17-cr-
00630-ER. “A district court may stay civil proceedings when related criminal proceedings are
imminent or pending, and it will sometimes be prudential to do so.” Louis Vuitton Malletier
S.A. v. LY USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012). When deciding whether to stay civil
proceedings pending imminent criminal proceedings, courts of this Circuit consider six factors:

       1) the extent to which the issues in the criminal case overlap with those presented
       in the civil case; 2) the status of the case, including whether the defendants have
       been indicted; 3) the private interests of the plaintiffs in proceeding expeditiously
       weighed against the prejudice to plaintiffs caused by the delay; 4) the private
       interests of and burden on the defendants; 5) the interests of the courts; and 6) the
       public interest.

Id. at 99 (quoting Trs. of Plumbers & Pipefitters Nat’l Pension Fund v. Transworld
Mech., Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995)). The party seeking a stay “bears the burden
of establishing its need.” Id. at 97 (quoting Clinton v. Jones, 520 U.S. 681, 708 (1997)).

Whether the defendant has been indicted has been described as “the most important factor” to be
considered in the balance of factors, and where the defendant has not yet been indicted, the factor
“tips strongly in Plaintiff’s favor and provides sufficient grounds, standing alone, to deny the
request for a stay.” Karimona Investments, LLC v. Weinreb, No. 02-cv-1792 (WHP) (THK), 2003
WL 941404, at *3 (S.D.N.Y. Mar. 7, 2003); see also Citibank, N.A. v. Hakim, No. 92-cv-6233
(MBM), 1993 WL 481335, at *1 (S.D.N.Y. Nov. 18, 1993) (“Although defendant Hakim allegedly
          Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 4 of 7

LEVI&KORSINSKY LLP
Page 4 of 7
April 27, 2020

is a target of a continuing grand jury investigation, he does not claim to have been indicted.”).
Unlike the defendant in Hakim, Mr. Pike is facing a pending charge.

        Of equal importance is the extent to which the issues in the criminal case overlap with
those present in the civil case, since the potential for self-incrimination is more likely if there is a
significant overlap. Volmar Distributors, Inc. v. The New York Post Co., Inc., 152 F.R.D. 36, 39
(S.D.N.Y.1993) (quoting Parallel Proceedings, 129 F.R.D. at 203) (“The most important factor at
the threshold is the degree to which the civil issues overlap with the criminal issue.”). The criminal
information filed against Mr. Pike substantially overlaps with the current case in that it involves
the same individuals, and many of the facts and circumstances alleged in the plaintiff’s complaint.
For example, the information names Mark Scott as a co-conspirator, deals with the multi-level
marketing scheme known as OneCoin, involves an investment fund allegedly operated by Mr. Pike
and others, and names Ruja Ignatova as the alleged leader of the OneCoin scheme. Given the
significantly overlapping pending charge against Mr. Pike, he objects to the stay being lifted
pending a final resolution of his criminal case.

        Defendant Mark Scott has previously articulated the bases for his request for a stay in
filings with this Court. [ECF Nos. 41, 96]. Mr. Scott adopts those arguments here. Though Mr.
Scott has been convicted, he retains his Fifth Amendment rights through his post-trial motions,
appeal, and sentencing. Indeed, we anticipate that Mr. Scott’s sentencing proceeding may be
contested and involve legal and factual disputes. In the post-conviction context, in addition to the
factors articulated in Mr. Pike’s position above, courts consider the strength of a parties’ argument
that the conviction should not stand, i.e., the likelihood the conviction will be reversed. Jenkins v.
Miller, No. 12 Civ. 184, 2017 WL 1052582, at *4 (D. Vt. Mar. 20, 2017). Here, Mr. Scott has
advanced compelling arguments in his motion in his criminal proceeding under Fed. R. Crim. P.
29 and 33 that the Government failed to prove elements of both charges against him. United States
v. Scott, No. 1:17-cr-00630 (ER) [ECF No. 219]. With respect to the bank fraud conspiracy charge,
Mr. Scott contends that there was no evidence to demonstrate that he had any knowledge of the
alleged misrepresentations to FDIC-insured banks and, in fact, the evidence established that Mr.
Scott was also deceived in connection with the alleged OneCoin scheme. Id. at 7-25. As for the
money laundering charge, Mr. Scott argues that the Government failed to prove (i) that money
transferred through funds he allegedly controlled were the proceeds of a domestic wire fraud
scheme, (ii) that any money from U.S.-based OneCoin investors was transferred through those
funds, or (iii) that Mr. Scott had any knowledge that the money was transferred in order to conceal
alleged criminal activity. Id. at 25-37. There is a reasonable likelihood that Mr. Scott will, at a
minimum, be granted a new trial (either as a result of his now-pending motion or on appeal) in the
criminal matter. Accordingly, Fifth Amendment concerns related to that potential new trial, any
appeal, and Mr. Scott’s sentencing warrant the continuation of the stay in this proceeding.

       Defendant Nicole J. Huesmann’s Position: When Defendant Nicole J. Huesmann, was
served with the Summons and First Amended Class Action Complaint in this action, the Court had
already entered its Stay Order. 3 As such, Ms. Huesmann did not participate in the proceedings that

3
 The Stay Order was entered on August 23, 2019 (DE 46). Defendant, Huesmann was served on
September 9, 2019, and counsel appeared on her behalf on November 1, 2019 (DE 64).
          Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 5 of 7

LEVI&KORSINSKY LLP
Page 5 of 7
April 27, 2020

led up to the entry of that Order. Ms. Huesmann is a Florida Attorney. Defendant Scott was one of
her clients. Plaintiffs’ First Amended Class Action Complaint alleges purely state law claims
against Ms. Huesmann arising out of her representation of Mr. Scott in connection with some
commercial transactions. Ms. Huesmann is not under investigation by the Federal Government,
has not been indicted or charged with any crimes, did not testify in any of the criminal proceedings,
and has not been involved with, or aware of, the OneCoin defendants or their business or alleged
activities. Ms. Huesmann is not the subject of any of the Federal Claims brought against any of
the other defendants.

        This Court lacks personal jurisdiction over Ms. Huesmann. She is not subject to general
jurisdiction in New York, because she is domiciled in Florida. Daimler AG v. Bauman, 571 U.S.
117, 137 (2014); Sparrow Fund Mgmt. LP v. MiMedx Grp., Inc., 2019 U.S. Dist. LEXIS 55932,
at *30-31, 2019 WL 1434719 (S.D.N.Y. March 31, 2019) (finding no general jurisdiction when
the plaintiff admitted the defendant was domiciled outside of New York, and did not plead that the
defendant consented to jurisdiction or was served in New York). She is also not subject to specific
jurisdiction in New York because Plaintiff’s state-law claims do not arise out of any activity
conducted by Ms. Huesmann in New York and Ms. Huesmann also did not purposefully avail
herself of the privileges of conducting activities in New York. E.g. Lipin v. Hunt, 538 F. Supp. 2d
590, 598 (S.D.N.Y. 2008) (finding no specific jurisdiction when “[a]ll of Plaintiff’s allegations
relating to actions taken by [defendant] in his capacity as a[n] attorney relate to actions taken in
connection with proceedings in Maine courts.”); BHC Interim Funding, LP v. Bracewell &
Patterson, LLP, No. 02 Civ. 4695, 2003 U.S. Dist. LEXIS 10739 at *12, 2003 WL 21467544
S.D.N.Y. June 25, 2003) (“Plaintiff has neither alleged nor offered evidence that [defendant law
firm] has made specific efforts to make itself known in the New York legal market, or to establish
a client base here.”). Notably absent from the First Amended Class Action Complaint are any
allegations that Ms. Huesmann conducted any activity within or targeted at New York that arises
out of Plaintiff’s claims. When permitted by this Court, Ms. Huesmann intends to move for
dismissal of all claims brought against her, for, among other reasons, lack of personal jurisdiction.

        In order to avoid any argument that she has submitted to the jurisdiction of this Court, or
somehow waived her right to challenge personal jurisdiction, Ms. Huesmann takes no position on
the status of the stay. Should the Court, in its discretion, decide to lift the stay, Ms. Huesmann
requests that the Court establish a shorter briefing schedule for pre-answer motions, consistent
with the Local Rules, rather than the schedule proposed by the Plaintiff.

        Defendant Konstantin Ignatov’s Position: Defendant Konstantin Ignatov does not object
to the continued stay of the proceedings requested by his co-defendants.

       All Defendants agree that the May 1, 2020 telephonic conference should go forward.

                                             ****
        For the foregoing reasons, and to expediently resolve the issues raised herein, the
Appearing Parties respectfully request that the Court proceed with the telephonic conference
tentatively scheduled for May 1, 2020 at 11:00 a.m.
         Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 6 of 7

LEVI&KORSINSKY LLP
Page 6 of 7
April 27, 2020

                                          Respectfully submitted,

                                          LEVI & KORSINSKY, LLP

                                           s/ Adam M. Apton    .
                                          Adam M. Apton
                                          1101 30th Street NW, Suite 115
                                          Washington, D.C. 20007
                                          (202) 524-4290
                                          aapton@zlk.com

                                          Attorneys for Plaintiffs


                                          MINTZ & GOLD LLP

                                           s/ Kevin M. Brown
                                          Steven G. Mintz
                                          Kevin M. Brown
                                          Timothy J. Quill
                                          600 Third Avenue, 25th Floor
                                          New York, New York 10016
                                          (212) 696-4848
                                          mintz@mintzandgold.com
                                          brown@mintzandgold.com
                                          quill@mintzandgold.com

                                          Attorneys for Defendant Mark Scott


                                          HAMILTON, MILLER
                                          & BIRTHISEL, LLP

                                          s/ Bradley A. Silverman
                                          Bradley A. Silverman
                                          150 Southeast Second Avenue, Suite 1200
                                          Miami, Florida 33131
                                          Telephone: (305) 379-3686
                                          Facsimile: (305) 379-3690
                                          bsilverman@hamiltonmillerlaw.com
                                          Attorneys for Defendant, Nicole J.
                                          Huesmann
         Case 1:19-cv-04074-VEC Document 98 Filed 04/27/20 Page 7 of 7

LEVI&KORSINSKY LLP
Page 7 of 7
April 27, 2020

                                          RASKIN & RASKIN, P.A.

                                          s/ Martin R. Raskin
                                          Martin R. Raskin
                                          201 Alhambra Circle, Suite 1050
                                          Coral Gables, FL 33134
                                          Tel.: (305) 444-3400
                                          Fax: 305-285-5124
                                          Email: mraskin@raskinlaw.com
                                          Attorneys for Defendant David Pike


                                          LAW OFFICES OF JEFFREY
                                          LICHTMAN

                                          s/ Jeffrey B. Einhorn
                                          Jeffrey B. Einhorn
                                          11 E. 44th Street, Ste. 501
                                          New York, NY 10017
                                          Tel.: (212)-581-1001
                                          Fax: (212)-581-4999
                                          Email: einhorn@jeffreylichtman.com

                                          Attorneys for Defendant Konstantin Ignatov

cc: All Counsel of Record (via CM/ECF)
